        Case 3:20-cv-00404-BAJ-EWD            Document 63   03/25/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 JOANNE CLEMENT REULET, ET CIVIL ACTION
 AL.


 VERSUS
                                                             NO. 20-00404-BAJ-EWD
 LAMORAK INSURANCE COMPANY,
 ETAL.

                                RULING AND ORDER

       Before the Court is Plaintiffs Motion to Remand (Doc. 21), requesting that

this action be returned to the Nineteenth Judicial District Court for the Parish of

East Baton Rouge, State of Louisiana. On March 4, 2021, the Magistrate Judge issued

a Report and Recommendation (Doc. 57) recommending that Plaintiffs Motion be

denied. Plaintiffs object to the Magistrate Judges recommendation, (Doc. 61),

essentially restating the same arguments set forth in their original Motion and

related briefing. (See Docs. 21-1, 36, 48).


       Having carefully considered Plaintiffs' Motion, Defendants' oppositions, and

related filings, the Court APPROVES the Magistrate Judge's Report and

Recommendation and ADOPTS it as the Court s opinion in this matter.

       Accordingly,

       IT IS ORDERED that Plaintiffs' Motion to Remand (Doc. 21) is DENIED.

       IT IS FURTHER ORDERED that this matter is referred back to the
       Case 3:20-cv-00404-BAJ-EWD      Document 63    03/25/21 Page 2 of 2




Magistrate Judge for a scheduling conference.


                              Baton Rouge, Louisiana, this 25th day of March, 2021




                                      JUDGE BRI^N A. JljACKSON
                                      UNITED STAT^^ISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
